Title: Remarks & Occurs. in Octr. [1769]
From: Washington, George
To: 




Octr. 4. Finished getting Fodder in the Neck.
 


12. Finished Hoeing over my Swamps at Doeg Run & preparing them for Barley.
 


20. Sowed (at the rate of about two Bushels to the Acre) some large Salt on a piece of fallowed gd. in the Neck that was old & much worn.
Note, the manner in which I did this, was as follows—the Ground being plowed into 8 feet Lands; I sowed two of them and left two, sowed two, and left two alternately sticking Stakes at the Head of the Lands that were Sowed with Salt. This Salt was Sowed on a piece of Flat Ground that has been very much worn and was harrowed after the Wheat had been plowed in.
